DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This is a final office action in response to the applicant’s arguments and remarks filed on 01/19/2021. Claims 1, 15, 17, 22-25, 45-46, 69 and 92-98 are pending in the current office action. Claims 45-46, 69, and 92 remain withdrawn as being drawn to non-elected groups. Claim 4 has been amended by the applicant and claims 93-98 are new claims. 

Status of the Rejection
New grounds of rejection under 35 U.S.C. § 112(b) are necessitated by the amendment. 
All 35 U.S.C. § 102 and 103 rejections from the previous office action are substantially maintained and modified only in response to the amendments to the claims.
New grounds of rejection under 35 U.S.C. § 102 and under 35 U.S.C. § 103 for new claims 93-98 are necessitated by the amendments. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 96-98 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 97 depends from itself. The scope of the claim is therefore unclear. It appears the Applicant intended for claim 97 to depend from claim 96. For purposes of compact prosecution claim 97 will be interpreted as depending from claim 96. Claim 98 is further rejected by virtue of its dependence from claim 97. 
Claim 96 recites the limitation “wherein the supporting structure and insulating layer comprise a plurality of windows, each window providing access to at least one well”. Claim 96 depends from claim 93 and claim 4. Claim 4 recites a single nanopore membrane device that comprises a substrate, a single well, and a single membrane attached to the floor of the well. The scope of claim 96 is unclear because claim 4 recites the nanopore device as having a single nanopore well with a membrane forming the floor of the well while claim 96 suggests that the same nanopore device comprises a plurality of windows with the plurality of windows each having a plurality of wells. Claims 97-98 are further rejected by virtue of their dependence upon claim 96 and because they further conflict with the interpretation of the “nanopore device” of claim 4, suggesting that the nanopore device of claim 4 now comprises scored lines separating Claims 97-98 are further rejected by virtue of their dependence upon claim 96. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 4, 15, 17, 22-25, and 93-95 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Drndic et al. (US 2013/0309776 A1). 
Regarding claim 4, Drndic discloses a nanopore membrane device (graphene-based nanopore and nanostructure devices [title, abstract]) comprising: 
a substrate having an upper surface, a lower surface coated with a passivating layer, and an aperture (this limitation is met under two interpretations: 1) the SiO2 coated Si substrate has an upper surface, a lower surface coated with a SiN “passivating layer” and an aperture [Para. 0010, 0083; Fig. 1; Claim 1; Note: SiN meets the limitation of a “passivating layer” as it covers the SiO2 and graphene layers and thus would inherently prevent any reactivity between the SiO2 and graphene layers] and 2) the SiN substrate has an upper and lower surface wherein the SiN substrate can alternatively be HfO2 or TiO2 or combinations of the materials [Paras. 0010, 0082-0083; Fig. 1; HfO2 and TiO2 are expressly disclosed in the instant specification Pg. 3, line 15 as being examples of “passivating materials” and thus substrate made of these materials would inherently have an outer surface that meets the limitation of a “passivation 
a membrane attached to the passivating layer and forming a floor of the well (a graphene membrane is attached to the SiN/HfO2/TiO2 “passivating layer” and forms the bottom surface of the well [Paras. 0010, 0082-0083; Figs. 1 and 11]), the membrane having a thickness of less than 10 nm and comprising a single nanopore or a plurality of nanopores (the graphene is 1-5 nm thick and comprise a few layers and a pore is formed in the graphene [Para. 0010; Fig. 1]). 
Regarding the limitation “wherein the background conductance of the membrane is less than 0.3 nS/μm2”, this limitation is met by various interpretations. It is first noted that this property is a measured property of an intermediate product (i.e., the membrane before the nanopore is formed in the membrane). However, the disclosed range is interpreted to be an inherent characteristic of the graphene membrane of the same thickness comprising all the claimed elements. Since the prior art does disclose a graphene membrane having a thickness of less than 10 nm, and thus comprising substantially the same elements or components as that of the applicant, it is contended that the graphene membrane of the prior art inherently possesses a background conductance “less than 0.3 nS/μm2” absent any clear and convincing evidence and/or arguments to the contrary. As discussed above with regards to the intermediate product, the instant specification provides a special definition of “background conductance” on Pg. 14 wherein the background conductance is defined as “the 2), is necessarily present in the prior art material. The courts have held that “[p]roducts of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112. 
In addition, the Examiner notes that the background conductance of the membrane is dependent upon the method and material used to measure the background conductance. For instance, using a highly viscous electrolyte solution or one with a cation substantially larger than any cracks that may exist in the structure would necessarily yield a low (or undetectable) conductance. Ionic liquids, for instance, comprise large cations and are viscous and thus measuring the conductance of the graphene material using an ionic liquid would provide a conductance much less than the same method with a less viscous, more mobile cation. This argument is further supported by Garaj (cited below) which clearly shows conductance dependent upon the cation used in the electrolyte [see table 1]. Since the claim does not specify any methods or materials used to determine the background conductance, one skilled in the 
Regarding claim 15, Drndic further discloses wherein the substrate material comprises a material selected from the group consisting of silicon nitride, silicon oxide, aluminum oxide, and hafnium oxide (the membrane material may be silicon nitride, silicon oxide, aluminum oxide, or hafnium oxide [Paras. 0010, 0082; Fig. 1]). 
Regarding claim 17, Drndic further discloses wherein the passivating layer comprises a material selected from the group consisting of HfO2 and TiO2 (under the second interpretation discussed in claim 4, the “passivating layer” may be HfO2 and TiO2 [Para. 0010, 0082; Fig. 1; Claim 14]). 
Regarding claim 22, Drndic further discloses wherein the membrane consists essentially of graphene (a graphene sheet having at least one pore extending therethrough [Para. 0010; Claim 1; Fig. 1]). 
Regarding claim 23, Drndic further discloses wherein the graphene membrane is less than five atomic layers thick (the graphene sheet may be from 1 to about 50 atomic layers thickness wherein the membrane thickness decreases from several layers thick away from the nanopore down to a single layer thick graphene membrane at the nanopore [Para. 0028; 0081; 0103; Figs. 1 and 17]). 
Regarding claims 24-25, Drndic further discloses wherein the graphene at the single nanopore or the plurality of nanopores has been chemically stabilized to minimize reactivity of the graphene with molecules, ions, and solutes that pass through the nanopore, wherein the graphene has been stabilized by hydrogenation or hydroxylation (graphene pores in single graphene layers may be passivated with atomic species like 
Regarding claim 93, Drndic discloses wherein the device further comprises:
an insulating layer attached to the upper surface of the substrate (the SiN/HfO2/TiO2 substrate is suspended over a 5 μm SiO2 layer [Paras. 0010, 0082; Fig. 1]); and 
a supporting structure attached to a portion of the insulating layer, the supporting structure and insulating layer comprising a window that provides access to the well (the SiN/HfO2/TiO2 substrate is suspended over a 50x50μm2 aperture in a silicon chip “supporting structure” that is coated with the SiO2 “insulating layer” wherein the aperture provides access to the well [Paras. 0010, 0082; Fig. 1]).
Regarding claim 94, Drndic discloses wherein the supporting structure comprises one or more materials selected from the group consisting of silicon (the support structure is a silicon chip [Para. 0010; Fig. 1]).
Regarding claim 95, Drndic discloses wherein the insulating layer comprises one or more materials selected from the group consisting of… silicon dioxide (the silicon chip “support structure” is covered with a 5μm layer of SiO2 “insulating layer” [Para. 0010; Fig. 1]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 

Claims 96-98 are rejected under 35 U.S.C. 103 as being unpatentable over Drndic et al..
Regarding claims 96-98, Drndic discloses the limitations of claims 93/4 as discussed previously. 
Drndic is silent with regards to the embodiment of Fig. 1 wherein the device is formed as an array of individual nanopore devices and thus fails to expressly teach “wherein the supporting structure and insulating layer comprise a plurality of windows, each window providing access to at least one well”, of instant claim 96, “wherein the supporting structure comprises one or more scored lines between two or more windows, the scored lines enabling the division of the device into two or more pieces, each piece comprising one or more windows”, of instant claim 97, and “wherein the device has at least 100 windows”, of instant claim 98.
Drndic does disclose in a further embodiment of the invention wherein the device can be fabricated with a graphene nanoribbon with the pore formed in a narrowed region of the graphene wherein the device is formed as an array of a plurality of nanopore sensors [Paras. 0052, 0179-0183; Figs. 38-41, 51]. Drndic further teaches that the array of sensor chips can be separated into individual sensor chips by cleaving/cutting the individual chips from the chip array [Paras. 0052, 0182].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the single nanopore device presented in the embodiment of Fig. 1 of Drndic that is formed on a silicon chip [Para. 0010] to instead form an array of nanopore devices on the silicon chip whereby the individual sensors can be separated by cleaving/cutting because such modification would provide the obvious and predictable benefit of allowing for the efficient production of an array of sensors simultaneous using one batch process and would enable the end user to .


Claims 4, 15, 22-23, and 93-95 are rejected under 35 U.S.C. 103 as being unpatentable over Garaj et al. (US 2012/0234679 A1). Evidentiary support provided for claims 15, 93, and 95 by Lin et al. (US 6534412 B1).
Regarding claim 4
a substrate having an upper surface, a lower surface coated with a passivating layer, and an aperture (a silicon substrate 18 has an “upper” surface (the bottom surface in Fig. 1), a “lower” surface (the top surface in Fig. 1) that is coated with a SiNx “passivating layer” 16 and an aperture cut into both the silicon substrate and the SiNx passivating layer [Paras. 0025, 0048, 0055, 0058-0059; Fig. 1; Note: SiNx meets the limitation of a “passivating layer” as it covers the silicon substrate and graphene layers and thus would inherently prevent any reactivity between the silicon and graphene layers]), the aperture having one or more walls connecting the upper and lower surfaces and forming a well (the aperture in the silicon substrate has one or more sloped walls that form the aperture and thus form a well [Fig. 1]); and
a membrane attached to the passivating layer and forming a floor of the well (a single-layer graphene membrane 14 is attached to the SiNx passivating layer and forms the “floor” of the well [Paras. 0025, 0048, 0055, 0058-0059; Fig. 1]), the membrane having a thickness of less than 10 nm and comprising a single nanopore or a plurality of nanopores (the graphene membrane is a single-layer graphene membrane 14, wherein a single-atom layer bare graphene membrane has a thickness of only about 0.3 nm, wherein the membrane comprises a nanopore formed in the graphene [Paras. 0025, 0033; Fig. 1]).
Garaj further discloses wherein the background conductance of the membrane is as low as 0.675 nS/μm2 (when measuring the background conductance of the single-layer bare graphene membrane (i.e., without a nanopore), the conductance measured using LiCl is 27 ±3 pS for the 200x200nm area membrane (27 pS = 0.027 nS; 2; thus the background conductance is 0.027nS/0.04μm2 = 0.675 nS/μm2 [Paras. 0058-0064; Table 1]).
Garaj fails to expressly teach wherein the background conductance of the membrane is “less than 0.3 nS/μm2” of instant claim 4. 
It has been held, however, that obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). [See MPEP 2144.05 (I)]. In the instant case, the instant specification discusses Garaj in Pg. 23, lines 10-14 wherein the specification states that the instant device has conductance values on par with monolayer graphene that corresponds to an extremely low pinhole fraction in the membrane wherein reference 28 in the instant specification is the device of Garaj (the non-patent literature reference 28 is the same material/invention as that disclosed in Garaj ‘679). The Examiner therefore takes the position that the disclosed range of “less than 0.3 nS/μm2” is obvious to one having ordinary skill in the art, even though it does not overlap with Garaj, because such value is close enough to the 0.675 nS/μm2 conductance reported by Garaj that one skilled in the art would have expected them to have the same properties, including extremely low pinhole fraction in the membrane as supported by the instant specification Pg. 23, lines 10-14. 
In addition, the Examiner notes that the background conductance of the membrane is dependent upon the method and material used to measure the background conductance. For instance, using a highly viscous electrolyte solution or one with a cation substantially larger than any cracks that may exist in the structure 
Regarding claim 15, Garaj further discloses wherein the substrate comprises a material selected from the group consisting of silicon oxide (Garaj discloses wherein the substrate 18 comprises a silicon wafer as discussed in Para. 0048 and shown in Fig. 1. One skilled in the art would appreciate that silicon wafers inherently form a native oxide layer on the wafer when exposed to air. To support the Office’s position, Lin et al. discusses the native oxide layer that is inherently present on a silicon wafer. Lin discloses wherein a native oxide layer (SiO2) forms on the surface of a wafer when the silicon wafer is exposed to an oxide-containing environment such as oxygen or water and that even if the oxide layer is removed in a vacuum reaction chamber, the silicon wafer will be oxidized again when the surface of the substrate is exposed to air, creating a new/second native oxide layer [Lin, Col. 1, Background of the Invention]. The Office takes the position that the silicon substrate of Garaj comprises at least some degree of 
Regarding claims 22-23, Garaj further discloses wherein the membrane consists essentially of graphene, of instant claim 22, and wherein the graphene membrane is less than five atomic layers thick (a single-layer graphene membrane 14 is attached to the SiNx [Paras. 0025, 0033, 0048, 0055, 0058-0059; Fig. 1]).
Regarding claims 93, Garaj further discloses:
an insulating layer attached to the upper surface of the substrate (Garaj discloses wherein the substrate 18 comprises a silicon wafer as discussed in Para. 0048 and shown in Fig. 1. One skilled in the art would appreciate that silicon wafers inherently form a native oxide layer on the wafer when exposed to air. To support the Office’s position, Lin et al. discusses the native oxide layer that is inherently present on a silicon wafer. Lin discloses wherein a native oxide layer (SiO2) forms on the surface of a wafer when the silicon wafer is exposed to an oxide-containing environment such as oxygen or water and that even if the oxide layer is removed in a vacuum reaction chamber, the silicon wafer will be oxidized again when the surface of the substrate is exposed to air, creating a new/second native oxide layer [Lin, Col. 1, Background of the Invention]. The Office takes the position that the silicon substrate of Garaj comprises at least some degree of native silicon oxide on the surface of the silicon substrate and thus meets the limitations of claim 93); and
a supporting structure attached to a portion of the insulating layer, the supporting structure and the insulating layer comprising a window that provides 
Regarding claim 94, Garaj further discloses wherein the supporting structure comprises one or more materials selected from the group consisting of silicon (the substrate 18 is a silicon wafer [Para. 0048; Fig. 1]). 
Regarding claim 95, Garaj further discloses wherein the insulating layer comprises one or more materials selected from the group consisting of silicon dioxide (the silicon wafer 18 would comprise an inherent native silicon oxide layer as discussed in the rejection of claim 93 above [Para. 0048; Fig. 1]). 

Claims 17, 24-25, and 96-98 are rejected under 35 U.S.C. 103 as being unpatentable over Garaj, as applied to claim 4, 22, and 93 above, and further in view of Drndic et al. (US 2013/0309776 A1). 
Regarding claim 17, Garaj discloses the limitations of claim 4 as discussed previously. Garaj discloses wherein the passivation layer is a SiNx layer, as discussed previously with regards to the rejection of claim 4.
Garaj is silent on other materials used for supporting the graphene membrane and thus fails to teach wherein the passivating layer comprises material “selected from the group consisting of HfO2 and TiO2”, as recited in instant claim 17. 
Drndic discloses a nanopore membrane device (graphene based nanopore and nanostructure devices [title; abstract]) wherein the device also comprises a silicon 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute SiNx “passivating layer” of Garaj that serves the purpose of supporting the graphene sheet with a hafnium oxide or titanium oxide membrane material because Drndic disclose that silicon nitride, hafnium oxide, and titanium oxide are all suitable membrane structures for supporting a graphene membrane to form a nanopore device [Para. 0082] and the simple substitution of one known element for another (i.e., substituting one known membrane support material for another) is likely to be obvious when predictable results are achieved (i.e., supporting the graphene sheet comprising a nanopore for analysis of target species) [MPEP § 2143(B)]. Furthermore, the selection of a known material (i.e., a known membrane support for supporting a graphene sheet), which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art [MPEP § 2144.07].
Regarding claims 24-25, Garaj discloses the limitations of claims 4 and 22 as discussed previously. Garaj further discloses wherein the graphene comprises a nanopore [abstract; Fig. 1].
Garaj is silent on a chemical treatment of the nanopore and thus fails to expressly disclose wherein the nanopore “has been chemically stabilized to minimize reactivity of the graphene with molecules, ions, and solutes that pass through the nanopore”, of instant claim 24, and “wherein the graphene has been stabilized by claim 25. 
Drndic discloses a nanopore membrane device (graphene based nanopore and nanostructure devices [title; abstract]). Drndic teaches that when graphene nanopores are formed in single graphene layers, the atomic bonds at the graphene nanopore edge will be dangling and may be passivated wherein passivation may be accomplished by atomic species like H, N, OH, etc. to functionalize the dangling atomic bonds [Para. 0188; passivation with hydrogen is hydrogenation and passivation with OH is hydroxylation and “passivation” necessarily meets the limitations of “minimizing reactivity of the graphene with molecules, ions, and solutes that pass through the nanopore”]). Drndic further teaches that physical or chemical treatments in order to tailor the composition of the dangling bonds near the pores can be used to “regulate” the ion flow through the pores [Para. 0135].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surface of the graphene nanopore disclosed by Garaj such that the nanopore has been chemically passivated/stabilized by functionalizing with hydrogen (hydrogenation) or hydroxide (hydroxylation) because Drndic teaches that such functionalization of the graphene structure at the nanopore effectively passivates the graphene by eliminating the dangling bonds (i.e., reactive sites) and thus can be used to regulate the ion flow through the pores [Pars. 0135, 0188]). Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art (i.e., single layer graphene membranes with a nanopore and the functionalization of the graphene nanopore with H or OH) and one 
Regarding claims 96-98, Garaj discloses the limitations of claim 93 as discussed previously. 
Garaj is silent with regards to the formation of an array of individual nanopore devices and thus fails to expressly teach “wherein the supporting structure and insulating layer comprise a plurality of windows, each window providing access to at least one well”, of instant claim 96, “wherein the supporting structure comprises one or more scored lines between two or more windows, the scored lines enabling the division of the device into two or more pieces, each piece comprising one or more windows”, of instant claim 97, and “wherein the device has at least 100 windows”, of instant claim 98.
Drndic discloses a nanopore membrane device (graphene based nanopore and nanostructure devices [title; abstract]) wherein in one embodiment the device can be fabricated as an array of a plurality of nanopore sensors [Paras. 0052, 0179-0183; Figs. 38-41, 51]. Drndic further teaches that the array of sensor chips can be separated into individual sensor chips by cleaving/cutting the individual chips from the chip array [Paras. 0052, 0182].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the single nanopore device disclosed by Garaj that is formed on a silicon chip [Para. 0055-0056] to instead form an array of .

Response to Arguments
Applicant’s arguments, see Remarks Pg. 7-9, filed 01/19/2021, with respect to the 35 U.S.C. § 102 and 103 rejections have been fully considered and are not persuasive. 

Applicant’s Argument #1
Applicant argues on Pg. 8 with regards to the 102 rejection in view of Drndic that “As applicant has previously argued, and supported with the previously filed Declaration of Dr. Meni Wanunu, the background conductance of the Drndic membranes, which includes conductance pathways both through the graphene membrane and through defects such as cracks and holes in the membrane, is far greater than the previously claimed requirement of less than 1 nS/μm2, and is even further removed from the presently required background conductance of less than 0.3 nS/ μm2 . As Dr. Wanunu has testified, due to the transfer process used by Drndic, and based on the data presented in Drndic, the graphene membranes of Drndic have a background conductance corresponding to most of the measured conductance of 20-1000 nS for an approximately 1 μm2 membrane”.
Examiner’s Response #1
Examiner respectfully disagrees. As addressed previously, the affidavit was not convincing as it is clearly shown in Garaj that the transfer method of forming a graphene membrane can yield conductivities of < 1 nS/μm2 [see Garaj Table 1]. Applicant’s argument that such method could not generate conductance values less than 1 nS/μm2 is not supported by the facts disclosed by Garaj. It is further noted that the instant specification indicates that the instant device can have ion conductance across the membrane that is “less than 20 nS/μm2” [see Pg. 14, lines 1-2] and thus the reported value of Drndic of 20 nS/μm2 is certainly 
The Examiner holds the position that the background conductance is an inherent characteristic of the graphene membrane of the same thickness comprising all the claimed elements. Since the prior art does disclose a graphene membrane having a thickness of less than 10 nm, and thus comprising substantially the same elements or components as that of the applicant, it is contended that the graphene membrane of the prior art inherently possesses a background conductance “less than 0.3 nS/μm2” absent any clear and convincing evidence and/or arguments to the contrary. As discussed above with regards to the intermediate product, the instant specification provides a special definition of “background conductance” on Pg. 14 wherein the background conductance is defined as “the conductance of the membrane due to cracks and holes in the membrane prior to creation of nanopores”. As such, the “background conductance” is interpreted to be the conductance of the membrane before the nanopore is formed in the membrane, as defined in the instant specification. Accordingly, products of identical chemical composition cannot have mutually exclusive properties, and thus, the claimed property (i.e. background conductance of less than 0.3 nS/cm2), is necessarily present in the prior art material. The courts have held that “[p]roducts of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112. 
In addition, the Examiner notes that the background conductance of the membrane is dependent upon the method and material used to measure the background conductance. For instance, using a highly viscous electrolyte solution or one with a cation substantially larger than any cracks that may exist in the structure would necessarily yield a low (or undetectable) conductance. Ionic liquids, for instance, comprise large cations and are viscous and thus measuring the conductance of the graphene material using an ionic liquid would provide a conductance much less than the same method with a less viscous, more mobile cation. This argument is further supported by Garaj (cited below) which clearly shows conductance dependent upon the cation used in the electrolyte [see table 1]. Since the claim does not specify any methods or materials used to determine the background conductance, one skilled in the art could perform such measurement with any material/method that would yield a background conductance less than the disclosed 0.3 nS/μm2. 


Applicant’s Argument #2
Applicant argues on Pg. 8 that “Garaj is cited as disclosing a device containing a graphene membrane having a nanopore. Measurements of the 
Examiner's Response #2
This argument is moot as the claims are now rejected under 35 U.S.C. § 103 as being obvious over Garaj. Regarding the new grounds of rejection, however, it has been held that obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). [See MPEP 2144.05 (I)]. In the instant case, the instant specification discusses Garaj in Pg. 23, lines 10-14 wherein the specification states that the instant device has conductance values on par with monolayer graphene that corresponds to an extremely low pinhole fraction in the membrane wherein reference 28 in the instant specification is the device of Garaj (the non-patent literature reference 28 is the same material/invention as that disclosed in Garaj ‘679). The Examiner therefore takes the position that the disclosed range of “less than 0.3 nS/μm2” is obvious to one having ordinary skill in the art, even though it does not overlap with Garaj, because such value is close enough to the 0.675 nS/μm2 conductance reported by Garaj that one skilled in the art would have expected 
In addition, the Examiner notes that the background conductance of the membrane is dependent upon the method and material used to measure the background conductance. For instance, using a highly viscous electrolyte solution or one with a cation substantially larger than any cracks that may exist in the structure would necessarily yield a low (or undetectable) conductance. Ionic liquids, for instance, comprise large cations and are viscous and thus measuring the conductance of the graphene material using an ionic liquid would provide a conductance much less than the same method with a less viscous, more mobile cation. This argument is further supported by Garaj, which clearly shows conductance dependent upon the cation used in the electrolyte [see table 1]. Since the claim does not specify any methods or materials used to determine the background conductance, one skilled in the art could perform such measurement with any material/method that would yield a background conductance less than the disclosed 0.3 nS/μm2 in order to meet the limitations of the claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Davies et al. (US 2014/0034497 A1) disclose a nanopore sequencing device wherein the device is formed of an array of sensors comprising more than 100 devices in the array.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176.  The examiner can normally be reached on 9am-7pm EST Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSHUA L ALLEN/Examiner, Art Unit 1795                                                                                                                                                                                                        
/MARIS R KESSEL/Primary Examiner, Art Unit 1795